                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHASE M.A. BORUCH,

        Plaintiff,                                            ORDER
 v.
                                                             17-cv-688-wmc
 DONALD DUNPHY, ET AL.,                                      App. No. 19-2929

        Defendants.


       Plaintiff Chase M.A. Boruch has filed a notice of appeal from the court’s September 16,

2019 order. To date, however, plaintiff has not paid the appellate docketing fee. Although

plaintiff has filed a motion for leave to proceed without payment of the appellate filing fee,

plaintiff neglected to include a certified trust fund account statement (or institutional

equivalent) as required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2).

Accordingly, the court cannot consider plaintiff’s motion at this time.




                                           ORDER

       IT IS ORDERED that plaintiff Chase M.A. Boruch may have until November 19, 2019

to either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 5th day of November, 2019.


                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
